Citation Nr: 0519683	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling.  

2.  Entitlement to an increased evaluation for cervical and 
thoracic strain with spurring of the thoracic spine, 
currently rated 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

A Travel Board hearing was held in April 2005, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  The veteran's cervical and thoracic strain has been 
manifested by pain and slight limitation of motion that has 
not limited flexion of the cervical spine to between 15 and 
30 degrees, and has not limited the combined range of motion 
of the cervical spine to less than 170 degrees.  

2.  The veteran's lumbosacral strain has been manifested by 
pain and slight limitation of motion that has not limited 
flexion of the thoracolumbar spine to between 30 degrees or 
less.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a cervical and thoracic spine disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5287, 5290, (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2004).  

2. The criteria for an evaluation in excess of 20 percent for 
a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, and letters dated in 
February 2002 and February 2004 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations. Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
correspondence dated in February 2002, prior to the RO's 
August 2002 adjudication of his claim.  Therefore, the Board 
believes that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded an appropriate VA examination.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim.  


Factual Background

VA medical records dated from September 2000 to April 2002 
were received at the RO.  A September 2000 record notes that 
the veteran was seen complaining of right neck and shoulder 
pain.  He said that he had been having difficulty turning his 
head to the right for the past two days.  He denied any 
numbness or tingling down the right arm or fingers.  He 
denied any trauma to the neck or shoulder.  A November 2001 
record reflects that the veteran reported sudden onset of low 
back pain at the left paravertebral  and over the spinous 
processes.  It was noted that there was some increase in pain 
with movement.  The diagnostic assessment was exacerbation of 
low back pain.   It was noted that it was doubtful that such 
was related to any kidney pathology based on the examination.  

On VA examination in August 2002, the veteran reported pain 
in the neck, upper back and lumbar spine.  At that time he 
completed a statement to the effect that he had lost 10 days 
of work during the past year, only 3 due to back symptoms.  A 
history of a motor vehicle accident in 1990 was noted.  
Cervical spine range of motion testing reflected flexion of 
27 degrees, extension was to 6 degrees, lateral bending was 
20 degrees bilaterally and rotation was 52 degrees to the 
right side and 37 degrees to the left side.  Range of motion 
of the dorsal spine was normal.  Lumbosacral spine range of 
motion testing reflected flexion of 65 degrees, extension to 
17 degrees, lateral bending to the right side of 18 degrees 
with pain and lateral bending to the left side of 15 degrees.  
It was noted that pain occurred at 55 degrees of flexion of 
the lumbosacral spine and ended at 65 degrees.  The veteran 
had slight tenderness of the lumbosacral spine.  No 
neurological abnormalities were noted.  The diagnosis was 
cervical, dorsal and lumbosacral spine strain.  It was noted 
that spine pathology had no effect on his job, but prevented 
him from playing sports.

A January 2004 VA record notes that the veteran was seen 
after being hit from behind in a motor vehicle accident.  The 
veteran indicated that he did not incur any head injury, 
chest trauma, or loss of consciousness.  He reported 
additional neck and back pain.  It was noted that there was 
pain on flexion and extension of his neck but the worse pain 
appeared to be on rotation of his head from right to left.  
He denied any numbness or tingling of his hands.  Objective 
examination reflected full range of motion of the neck with 
increased pain on rotation from side to side.  The diagnostic 
assessment was status post motor vehicle accident, cervical 
strain.  

Private X-ray studies conducted in January 2004 reflected a 
negative examination of the cervical spine.  Images of the 
thoracic spine showed mild bony spurring, negative otherwise.  

A January 2004 private chiropractor's statement noted that 
the veteran received chiropractic treatment beginning in July 
1990 for neck and back injuries, prior to the January 2004 
motor vehicle accident.  It was noted that the January 2004 
motor vehicle accident caused new injuries to his neck and 
back.  

On VA examination in February 2004, the veteran reported that 
he was involved in a motor vehicle accident during service in 
July 1990.  He stated that at that time he sustained neck and 
back injuries.  He said the he now experienced intermittent 
pain in the lower to middle back.  He related that he had not 
had to miss work for his back symptoms but that he did 
experience pain at work performing activities such as typing.  
The veteran indicated that in January 2004, he was again 
involved in a motor vehicle accident in which he was rear-
ended by a vehicle going approximately 20 miles per hour.  
Objective examination reflected forward flexion of the spine 
to 60 degrees without pain, to 70 degrees with pain.  
Backward extension was to 20 degrees without pain and to 30 
degrees with pain.  Left lateral flexion was to 25 degrees 
without pain and 30 degrees with pain.  Right lateral flexion 
was 20 degrees without pain and 30 degrees with pain.  Left 
lateral rotation was to 40 degrees without pain and 45 
degrees with pain.  Right lateral rotation was to 35 degrees 
without pain and 45 degrees with pain.  

Cervical spine flexion was 35 degrees without pain to 45 
degrees with extension to 20 degrees without pain and 45 
degrees with pain.  Left lateral flexion was approximately 45 
degrees with discomfort and right lateral flexion was 45 
degrees with discomfort.  Left and right lateral rotation was 
to 80 degrees with discomfort.  Neurological examination was 
normal.  The diagnostic assessment was chronic cervical, 
thoracic and lumbar spine pain due to residuals from two 
motor vehicle accidents, both requiring chiropractic 
treatment and physical therapy.  The only abnormality noted 
on X-rays was some mild bony spurring on the thoracic spine.  
The examiner noted that the veteran had full range of motion 
of the back, neck and spine except there was discomfort with 
doing range of motion exercises.  

The veteran completed a statement at the time of the February 
2004 examination to the effect that he had missed a few days 
of work during the past several years, mostly due to colds 
and flu; he also reported that he had been involved in a 
rear-end collision in January 2004, following which he lost 
additional time from work.  

A February 2004 statement from the veteran's private 
chiropractor noted that the results of the veteran's X-rays 
of the thoracic spine showed mild bony spurring which likely 
pre-existed the motor vehicle accident in January 2004.  She 
stated that the veteran would be referred for an MRI of the 
neck and right shoulder, due to severe pain, which she 
attributed to his recent motor vehicle accident.  

A March 2004 addendum to the February 2004 VA examination 
noted that lumbosacral spine X-rays revealed no significant 
abnormalities.  Specifically, it was noted that no 
degenerative joint disease or degenerative disc disease was 
present.  The examiner indicated that the veteran's range of 
motion was primarily limited by pain.  

Private X-ray records reflect that a cervical spine magnetic 
resonance imaging (MRI) was conducted in February 2004.  The 
diagnostic impression was right paracentral disc herniations 
at C5-6 and C6-7 which narrow the right lateral recesses and 
slightly narrow the right neural foramina.  

A February 2004 private orthopedic consultation report notes 
that the veteran complained of severe pain in the neck, upper 
back and shoulder, for the past 5 days.  Examination of the 
cervical spine revealed no obvious deformities.  It was noted 
that his range of motion was quite limited.  The diagnosis at 
that time was rotator cuff tendonitis of the right shoulder.

On VA examination in February 2005, the veteran reported 
intermittent pain in the lower to middle back.  He said that 
he had not had to miss work due to back symptoms but when he 
experienced pain he modified his duties.  He said that he was 
only able to walk 20 to 30 minutes before he experienced 
pain.  He noted that standing for 15 to 20 minutes, stooping 
or bending over hurts.   He used no cane, crutches or 
assistive devices.  He said that the only felt numbness and 
tingling into the posterior calves.  Range of motion testing 
reflected forward flexion of the spine was 60 degrees with 
pain; extension was 10 degrees without a pain, and 30 degrees 
with pain.  Right lateral flexion was 30 degrees with pain 
and left lateral flexion was 35 degrees with pain.  Left 
lateral rotation as 45 degrees with pain and right lateral 
rotation was 45 degrees with pain.  Heel walk elicited pain 
into the calves and lower back pain.  Forward flexion of the 
cervical spine was 45 degrees with pain, extension is 20 
degrees and 45 degrees with 5/10 pain.  Left and right 
lateral flexion was 45 degrees with discomfort.  Left and 
right lateral rotation is 80 degrees with discomfort.  Pain 
increased by approximately one point in each direction with 
repetition but there were no limits due to fatigue, weakness, 
lack of endurance, or incoordination.  

The examiner indicated that it was less likely as not that 
the veteran's cervical condition was caused by or the result 
of his initial injury and but more likely was a result of the 
aging process or his second injury.  The examiner noted that 
there was no sustained injury of the cervical neck other than 
the muscle strain.  

A February 2005 VA medical record reflects that the veteran 
was seen complaining of exacerbation of back pain over the 
past two weeks, worse over the past 3 -4 days.  He stated 
that the pain radiated up to the mid-back area.  He reported 
difficulty sitting for prolonged periods.  A March 2005 VA 
record notes that the veteran had an exacerbation of his neck 
pain with left-sided pain and some radiation to the left 
shoulder.  A March 2005 physical therapy record notes that 
the veteran was seen for uncomfortable range of motion of the 
cervical spine.  

At the time of his hearing before the undersigned in April 
2005, the veteran testified that he had frequent muscle 
spasms, that his pain varied, that his low back was worse 
than his neck, and that he used medication frequently, 
although he tried to avoid the use of narcotics.  He stated 
that he had exhausted all of his sick and annual leave and 
had to work through the pain, until he built up more leave.

Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.  In Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent that it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  

Cervical and Thoracic Spine Disability

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  On review of 
the merits of this claim the Board finds that the veteran's 
cervical spine disability more nearly approximates the 
criteria for a 10 percent rating than the criteria for a 20 
percent rating under Diagnostic Code 5290.  During the August 
2002 VA examination, range of motion testing of the cervical 
spine was shown to be no more than slight. Cervical strain 
was diagnosed at that time.  The Board finds that while the 
evidence shows limitation of motion of the cervical spine 
prior to September 26, 2003, the limitation of motion more 
nearly approximates slight than moderate.  

The Board notes that the veteran has not been granted service 
connection for cervical disc disease so the criteria for 
evaluating intervertebral disc disease are not applicable.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation. For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted.  A 20 percent disability evaluation 
is appropriate for forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; a 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted with forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine to 
170 degrees but not greater than 335 degrees; muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or with vertebral fracture 
with loss of 50 percent or more of the height.  

The evidence for the period beginning September 2003 does not 
show that the veteran's service-connected cervical spine 
disability results in limitation of flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees as contemplated by a higher evaluation.  On the 
contrary, a VA outpatient treatment record dated in January 
2004 revealed limitation full range of motion of the neck.  
On VA examination in February 2004, cervical spine flexion 
was 35 degrees.  Moreover, the combined range of motion of 
the cervical spine was significantly greater than 170 as 
required for a higher 20 percent evaluation.  The most recent 
VA examination in February 2005 reflects similar findings.  
This level of disability is consistent with a 10 percent 
evaluation under Diagnostic Code 5242.  It is important to 
recognize that these findings included symptoms which may 
more accurately have been the result of the motor vehicle 
accident only the month before, which was characterized by 
his own physicians as causing him severe pain.  

Finally, the evidence for the pertinent period does not show 
that the veteran's service-connected cervical spine 
disability results in muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis as 
contemplated under Diagnostic Code 5242.  On the contrary, 
examination reports have been negative for findings of 
cervical spine spasm.  Similarly, the evidence does not show 
that the veteran's cervical spine disability results in 
abnormal spinal contour.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated for 
his service-connected cervical spine disability throughout 
the course of this appeal.  While limitation of motion of the 
cervical spine is clinically indicated, examination reports 
have noted that there were no limits due to fatigue, 
weakness, lack of endurance or incoordination.  In fact, the 
veteran has continued to remain employed full-time and the 
evidence presented does not suggest that he loses more than a 
few days a year from work due to his service-connected 
disability.  Accordingly, the Board can find no basis for a 
rating in excess of 10 percent for the veteran's service-
connected cervical spine disability.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for his service-connected cervical spine disability.  


Lumbosacral Strain

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted or lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Where symptoms 
are severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The evidence for the period prior to September 26, 2003, does 
not show that the veteran's service-connected low back 
disability was manifested by severe symptoms such as listing 
of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion as contemplated by an increased 40 percent evaluation 
under Diagnostic Code 5295.  In this regard, it is noted that 
the August 2002 VA examination report reflected only slight 
tenderness of the lumbosacral spine with no neurological 
abnormalities.  Accordingly, the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5295 are not met.  

Low back disabilities may alternatively be rated based on 
limitation of motion.  Under the criteria in effect prior to 
September 26, 2003, limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  In the present case, the Board finds that 
the veteran's limitation of motion prior to September 26, 
2003, more closely approximates the criteria for a 20 percent 
evaluation. Range of motion testing has essentially reflected 
no more than moderate limitation of low back motion.   Based 
on the foregoing, the Board finds that the severity of the 
veteran's low back limitation of motion more closely 
approximates moderate disability rather than severe 
disability.  Accordingly, the Board finds that the criteria 
for rating in excess of 20 percent based on limitation of 
motion prior to September 26, 2003 are not met.  

In considering the veteran's level of disability prior to 
September 26, 2003, the Board has considered the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during 
flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, while the veteran has had some pain on motion at during 
examinations, there have been no findings of significant 
additional limitations during flare-ups or limitation due to 
fatigue, weakness, lack of endurance or incoordination.  
Accordingly, the Board finds that the 20 percent disability 
evaluation adequately reflects the level of disability 
associated with his service-connected low back disability 
prior to September 26, 2003.  

As noted above, the September 2003 amendments provide a 
general rating formula for diseases and injuries of the spine 
(for diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury. In pertinent part, they provide that unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating while unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  For forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis a 20 
percent disability evaluation is warranted.  For forward 
flexion of the thoracolumbar greater than 60 degrees, but not 
greater than 85 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
control a 10 percent disability evaluation is warranted.  

The evidence for the period beginning September 26, 2003, 
does not show forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  On the contrary, during examination in 
February 2004, he was able to flex to 60 degrees.  Likewise, 
the evidence does not show that his combined limitation of 
motion of the thoracolumbar spine was less than 120 degrees.  
On the contrary, the combined range of motion in February 
2004 was 200 degrees (60 degrees of flexion; 20 degrees of 
extension; 25 degrees of right lateral flexion; 20 degrees of 
left lateral flexion; left lateral rotation to 40 degrees and 
right lateral rotation to 35 degrees).  While there were 
findings of some pain during this testing, there were no 
significant objective findings of motor weakness, atrophy, 
radicular deficits, or neurological deficits.  

The Board notes that the veteran has not been found to have 
intervertebral disc disease of the lumbosacral spine so the 
provisions for evaluating intervertebral disc syndrome 
(Diagnostic Code 5293 prior to September 23, 2003, and 
Diagnostic Code 5243 from September 23, 2003), are not 
applicable.

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the Board finds that the 
current 20 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated for 
the service-connected back disability.  No evidence of 
weakened movement, excessive fatigability, or incoordination 
has been shown on examination.  Again, the Board notes the 
veteran, at the time of his examinations, has reported losing 
no more than a few days a year from work due to back 
pathology.  Accordingly, the Board can find no basis for a 
evaluation in excess of 20 percent for the veteran's service-
connected back disability.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the lumbosacral spine disorder.  



ORDER

Entitlement to an evaluation in excess of 10 percent for a 
cervical and thoracic spine disability is denied.  

Entitlement to an evaluation in excess of 20 percent for a 
low back disability is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


